Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-26 are pending in this application.
Applicant’s election without traverse of the invention of Group I, claims 1-15, and Trichoderma atroviride as the single discloses species of microbial treatment in the reply filed on 7/13/2022 is acknowledged.
	Accordingly, claims 16-26 are withdrawn from further consideration as being directed to non-elected invention, and claims 1-15 will presently be examined to the extent that they read on the elected subject matter.  
	At the outset, Applicant is advised of a typographical error in specification paragraph 26.  Trichoderma atroviride strain K4 is disclosed as ATCC# PAT-9707, but it appears that the it should be ATCC# PTA-9707.  See paragraph 91, where strain K4 is disclosed as PTA ATCC 9707.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1A) Trichoderma K4
Specification paragraphs 26 discloses strain K4 as Trichoderma atroviride -ATCC# PAT (sic) 9707.  Specification paragraph 91 discloses strain K4 as having the accession number PTA ATCC 9707.  
Specification paragraphs 90 and 91 disclose Trichoderma atroviride strain WW10TC4 as having the same ATTC accession number PTA 9707.
 It is unclear what distinguishes the claimed Trichoderma K4 from Trichoderma atroviride strain WW10TC4, because the two strains appear to be deposited under the same accession number at the same depository.  
(1B) Trichoderma K5
Specification paragraph 26 discloses strain K5 as Trichoderma atroviride – NRRL# B-50520.
However, specification paragraph 90 separately recites strain K5 and T. viride strain having the accession number NRRL B-50520.  
Specification paragraph 90 recites K5 as a T. viride strain.  This paragraph recites K5 and separately recites T. viride strain having the accession number NRRL B-50520.  
It is unclear what distinguishes the claimed “Trichoderma K5” from T. atroviride having the accession number NRRL B-50520 or T. viride having the same accession number, because the two strains appear to be deposited under the same accession number at the same depository.  
(2) In claim 2, line 3, there is a comma missing between “amyloliquefaciens” and “Beauvaria.”  
(3) In claim 3, at line 4, “a combination of Trichoderma K5 and Trichoderma K” is claimed.  It is unclear what “Trichoderma K” is.  
(4) Claim 15 recites improper Markush language.  In the marked-up claim 15 below, it can be seen that reduced variability is set forth in a closed Markush language but one of the Markush members opens up the closed group with “comprises” language and further compounds the problem by adding another Markush group.  Claim 15 is indefinite for these reasons.  

    PNG
    media_image1.png
    228
    679
    media_image1.png
    Greyscale

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 2 and 3 require microbial agents Trichoderma K1, Trichoderma K1, Trichoderma K2, Trichoderma K3, Trichoderma K4, Trichoderma K5, Bacillus licheniformis, Bacillus amyloliquefaciens, Beauvaria bassiana, Metarhizium pingshaence, and combinations thereof.  
 The specific microbial agents recited in said claims are essential to the claimed invention.  These microbial agent must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microbial agents are not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same microbial agents in each occurrence, and it is not apparent if such microbial agents are readily available to the public.  Deposit of the microbial agents with an acceptable depository is required.
If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 
If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that: 
	(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;  
	(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become inviable.
For each deposit made pursuant to these regulations, the specification shall be amended to contain (see 37 CFR 1.809):
(1) The accession number for the deposit;
(2) The date of the deposit;
(3) A description of the deposited biological material sufficient to specifically identify it and to permit examination; and
(4) The name and address of the depository.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harman (US 2012/0096598).
Harman discloses a method for enhancing growth of plants comprising contacting a Trichoderma strain with a plant or plant seed under conditions effective for the Trichoderma strain to colonize roots of the plant or plant grown from the seed, wherein the Trichoderma strain is selected from the group consisting of 
Trichoderma atroviride strain WW10TC4 (ATCC accession number PTA 9707).
This strain is assumed to be Applicant’s Trichoderma K4 because of the same accession number at the same depository.  See instant specification paragraph 26.

Trichoderma harzianum strain RR17Bc (ATCC accession number PTA 9708).  This strain is assumed to be Applicant’s Trichoderma K2 because of the same accession number at the same depository. See instant specification paragraph 26.

Trichoderma harzianum strain F11Bab (ATCC accession number PTA 9709), and combinations thereof.  This strain is assumed to be Applicant’s K3 because of the same accession number at the same depository.  See instant specification paragraph 26.  

See Harman’s claims 1, 10-12.  The Trichoderma strain is provided as a granule, dust, powder, slurry, film, liquid suspension (claim 4).  The contacting step is carried out by broadcast application, liquid or dry in-furrow application, spray application, irrigation, injection, dusting, pelleting, or coating of the plant or seed or planting medium with Trichoderma strain (claim 5; paragraphs 38, 57-60, 65).  The treated plants or plant seeds include maize, alfalfa, rice, wheat, barley, coats, rye, cotton, roses, poinsettia, and many other crop or valuable plants (claims 8-9; paragraph 62).  The plant growth enhancement is in the form of greater root mass, greater depth of rooting, greater shoot mass, greater length of shoots, increased leaf greenness, increased yields, and improved stand and vigor (claim 13; see also paragraphs 24-25, 35-36, 49-51).  
	Harman also discloses a method for enhancing resistance of plants to abiotic stresses, increasing nitrogen use efficacy in plants, reducing nitrous oxide emissions in air and leaching of nitrates into the soil and water, and enhancing sequestration of carbon from air comprising contacting the same Trichoderma strain(s) with a plant or plant seed under conditions effective for the Trichoderma strain(s) to colonize roots of the plant or plant grown from the seed.  See Harman’s claims 14-17; paragraphs 12-16, 21, 40-44.  See also the plant-Trichoderma system of Harman’s claims 24-27.
	Regarding Harman’s method for enhancing resistance of plants to abiotic stresses, protection against stress due to drought or water deficit, disease or “other unfavorable plant growth conditions” is further disclosed (paragraphs 42, 51).  Drought conditions affect gene expression, amino acid profile, and photosynthesis in plants, thereby inducing stress (id.).  Plants treated with Harman’s Trichoderma strains have protection against such effects (id.).  
	Harman further discloses that Trichoderma grows intercellularly in the root epidermis and cortex and induces the surrounding plant cells to deposit cell wall material and produce phenolic compounds (paragraph 37).  Endophytic plant symbionts such as Harman’s Trichoderma strains have a much longer periods of efficacy since they have the ability to grow with plants and in the environment; therefore if conditions are favorable for them, they many have effects for weeks or months (paragraph 37).  Reprogramming of plant gene expression with numerous benefits to the plant is disclosed (paragraph 38).  
	Harman discloses the following greenhouse and field experiments:
Example 3: Treating greenhouse wheat plant seeds with Trichoderma K2, K3 or K41 increased yield and tillering (paragraphs 74-75)
Example 5: rice seeds or roots treated with Trichoderma K2 or K3 and transplanted in the field exhibited increased yield at half the nitrogen fertilizer amount (paragraphs 82-84).  
Example 6: rice seeds treated with Trichoderma K4 and planted in rice paddy were subjected to drought conditions.  Plants from untreated rice seeds died, but plants from treated rice seeds provided “normal harvest.” (paragraph 85).
Example 7: Treating seeds of winter wheat treated with a fungicide and Trichoderma K2, K3 or K4 increased field stand count of wheat and vigor in the field (paragraphs 86-87).
It is recognized that Harman does not explicitly disclose in the same exact 
language as recited in the instant claims what happens after the microbial treatment is applied to a plant or plant seed.  However, Harman explicitly exemplifies treating the same plant with the same microbial strains to provide beneficial effects to the plants.  Therefore, any effect or mechanism recited in Applicant’s claims would have necessarily flowed from the application of the same microbial strains to the same plants.  In In re May, 197 USPQ 601, 607 (Fed. Cir. 1978), the Court held that a method claim that administers the same substance to the same subject for analgesia without producing physical dependence is anticipated by prior art that teaches the same substance to the same subject for analgesia even though the prior art was silent as to addiction.  The court held that recognition by the prior art of the same result or mechanism is not required because the same substance is administered to the same subject in the prior art.  Id.   The situation is analogous here, and each of the claims, where relevant or further discussion is needed, will be analyzed below.  
 	Claim 1: stabilizing plant performance variability, wherein treated plants possess 
decreased variability in plant performance compared to untreated plants

	Harman teaches that improved tolerance to drought, disease, and stress would be of benefit to the farmers by stabilizing crop yields and profitability (paragraph 42).  Harman’s Example 6 stabilized rice plant performance variability under drought conditions by providing normal harvest when untreated plants died and had no harvest.  
See also Examples 3, 5, and 7.  
Claim 1: (i) upregulate plant gene expression of stress mitigation processes, and (ii) signal to the extant microbial community to initiate a rhizosphere response via alteration of microbiome composition

Harman discloses “reprogramming of plant gene expression” with his microbial 
treatment (paragraph 38), and discloses that drought conditions affect gene expression, amino acid profiles, and photosynthesis in plants, thereby inducing stress.  Harman also discloses his Trichoderma strain to colonize the roots of the plant or plant grown from the treated seed, “thereby creating a plant-Trichoderma system” (claims 12, 24-27).  
	Although Harman does not recognize what happens after the microbial treatment is applied in the same exact language as recited in the instant claims, the upregulation and signal as recited in the instant claims would have been necessarily obtained by following Haman’s teachings.  In Harman’s Examples 3, 5, 6, and 7, plants or seeds were treated with the same exact Trichoderma strains, the roots were colonized, and yield, plant growth, stress tolerance, and vigor improved.  For all such effects to occur, there must have been mechanisms of regulation of plant gene expression and signaling, which would have been inherent from the treatment of the plants with the Trichoderma strains taught by Harman.  Because Applicant’s claims apply the same Trichoderma strain to the same plant, the prior art method that applied the same microbial treatment to the same plant for root colonization, improved yield, improved plant growth, improved stress tolerance, and improved vigor would have necessarily manifested the same processes or mechanisms as recited in the current claims.   
Claim 3: microbial treatment further comprises, inter alia, a combination of Trichoderma K2 and Trichoderma  K4

	Harman’s claim 1 recites only three Trichoderma strains, two of them being Trichoderma K2 and K4.  Harman’s claim 1 reads on “combination” of the strains.  Given the small number of species, the combination of K2 and K4 would have been readily envisaged by a skilled artisan in this field.  



	Claim 4: the microbial treatment further comprises a microbial metabolite
	Roots of Harman’s treated plants are colonized by Trichoderma strains, so microbial metabolite would have been inherent in Harman’s disclosure, especially in Examples 3, 5, 6, and 7.  
Claim 5: microbial treatment further comprises a microbial metabolite selected from the group consisting of 6-pentyl pyrone, harzianic acid, hydtra 1, harzinolide and/or 1-octen-3-ol 

Harman does not disclose the specific metabolites recited in instant claim 5, but 
Harman’s Trichoderma strains colonize the plant roots, so the treated plants would have been inherently exposed to the microbial metabolites.  
	Specification paragraph 88 acknowledges that the metabolites recited in instant claim 5 are Trichoderma metabolites.  See also paragraphs 104, 107 and 109 for 1-octen-3-ol as a Trichoderma metabolite.  
	Lorito et al. (US 2018/0146683) is additional evidence that harzianic acid is a metabolite of Trichoderma species, including T. atroviride.  See paragraphs 81-82, 94-95.  
Discussion of Lorito and Applicant’s specification acknowledgement is permissible to show what the prior art inherently discloses, i.e. Harman’s treated plant roots with colonized Trichoderma would have been inherently exposed to Trichoderma metabolites of instant claim 5.  MPEP 2131.01 III.  
Claim 7: the microbial treatment imparts plant resistance as selected from the group consisting of upregulation of plant biological processes, altering plant gene expression antagonistic to plant stress, long term changes in plant gene expression via epigenetic regulation

Harman discloses that proteins involved in photosynthesis, respiration, and 
stress, both biotic and abiotic, were all up-regulated in the maize foliage in the presence of Trichoderma harzianum (paragraph 50).  
	Similar to the previous analyses, Harman does not explicitly disclose the processes set forth in the instant claim 7, but Harman treated the same plant as Applicant’s plant with the same Trichoderma strain as Applicant’s Trichoderma strain to obtain root colonization, improved yield, improved plant growth, improved stress tolerance, and improved vigor.  See Examples 3 and 5-7.  Therefore, it is the Examiner’s position that the additional processes recited in the instant claim would have necessarily flowed and would have been inherently obtained from Harman’s method of treating plants.  
Claims 8, 9, 10, 15: microbial treatment imparts plant resistance by an upregulated biological process in response to abiotic stress, water deprivation, chemical stimulus, upregulation of plant molecular function such as glutathione transferase products, monooxygenase activity, oxidoreductase activity, transcription factor activity, electron carrier activity, and others

Similar to the previous analyses, Harman does not explicitly disclose all of the processes set forth in the instant claims 8-10 and 15, but Harman treated the same plant as Applicant’s plant with the same Trichoderma strain as Applicant’s Trichoderma strain to obtain root colonization, improved yield, improved plant growth, improved stress tolerance, and improved vigor.  See Examples 5-7/  Therefore, it is the Examiner’s position that the additional processes recited in the instant claims would have necessarily flowed and would have been inherently obtained from Harman’s method of treating plants.  
For these reasons, claims 1-15 are anticipated by Harman.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harman in view of Lorito et al. (US 2018/0146683).  
This ground of rejection is an alternative ground of rejection from the anticipation ground of rejection set forth above.  See e.g., MPEP 2112 III.  
Teachings of the cited prior art references have been discussed above, and the discussion there is incorporated herein by reference.  
In summary, the prior art teaches treating the same plant with the same Trichoderma strains as claimed by Applicant in this application, wherein the prior art claims and examples show root colonization, improved yield, improved plant growth, improved stress tolerance, and improved vigor.  
	It is well established that “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”  In re Baxter Travenol Labs, 21 USPQ2d 1281, 1285 (Fed. Cir. 1991).  In Baxter, the court held that even when the prior art did not expressly disclose hemolysis-suppression feature or property of a blood bag plasticizer, such unrecognized feature or property is insufficient for rebutting a prima facie case of obviousness over a prior art blood bag that utilized the same plasticizer.  Id.  See also Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Int. 1985) (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also In re May, 197 USPQ 601, 607 (Fed. Cir. 1978), where the Court affirmed the obviousness ground of rejection based on anticipation.  
	Although Harman does not explicitly disclose each of the processes by which the ultimate stabilization of plant performance variability is obtained, the ordinary skilled artisan would have found it obvious to carry out the steps of treating plants with Trichoderma strains, as claimed herein, by following Harman’s teachings and consequently obtaining the numerous plant growth benefits therefrom.  All claim-recited intermediate processes by which the final effect is obtained would have flowed necessarily from following Harman’s prior art teachings and would have been obvious within the meaning of 35 U.S.C. 103.  The microbial treatment further comprising metabolites of Trichoderma strains, as set forth in instant claims 4-5, is another feature that would have necessarily flowed from following Harman’s prior art teachings and would have been obvious within the meaning of 35 U.S.C. 103.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
	For these reasons, claims 1-15 are rejected. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the discussion page 7 of this Office action as to the equivalence of Applicant’s designated Trichoderma strains K2, K3 and K4 vis-à-vis Harman’s Trichoderma strains having the same ATCC accession numbers.